Title: From Benjamin Franklin to the New Jersey Assembly Committees of Correspondence, 12 October 1774
From: Franklin, Benjamin
To: New Jersey Assembly Committee of Correspondence


Gentlemen
London Oct. 12. 1774
I did my self the honour of writing to you the 7th of last Month acknowledging the Receipt of your Favours of July 26. and promising my Care of your late Acts. I have not yet heard that they are arriv’d here, tho’ possibly they may; but the Officers of the Plantation Board, as well as its Members, being still out of town, no Business of the kind can be done till their Return, which will be about the Time of the Meeting of Parliament.
You will see by the Papers that a Dissolution has taken place, which was very sudden and unexpected being a Year before the regular time. It is thought by some, that Advices from America occasion’d it; and that the Court being determin’d to pursue its measures with that Country, wish’d to have the new Parliament chosen before the popular Cry against those Measures should be up, which otherwise it was foreseen might have been about the time of Election if the old Parliament had run out its full term. Another Reason [remainder missing.]
S. Tucker, R. Frd Price, Jno Mehelm, Henry Paxson, Jas Kinsey Esqrs
